In an action pursuant to RPAPL article 15 to compel the determination of a claim to real property, nonparty Elsie Rockett appeals from an order of the Supreme Court, Nassau County (Winslow, J.), dated July 30, 2004, which denied her motion to vacate a tax lien and sale.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied Elsie Rockett’s motion to vacate a tax lien and sale because she is not a party to this action. In any event, even if she was attempting to make such motion on behalf of the corporate defendants, as we previously held, as a non-attorney she had no authority to do so (see CPLR 321 [a]; Bilello v Genesis Seafood, Inc., 12 AD3d 474 [2004]; see also World on Columbus v L.C.K. Rest. Group, 260 AD2d 323, 324 [1999]; Evans v Conley, 124 AD2d 981, 982 [1986]). Schmidt, J.P., Adams, Santucci and Skelos, JJ., concur.